Title: Robley Dunglison to James Madison, 18 April 1831
From: Dunglison, Robley
To: Madison, James


                        
                            
                                Dear Sir.
                            
                            
                                
                                    University of Virginia
                                
                                April 18th 1831.
                            
                        
                         
                        Some months ago, the Trustees of the [ ] University, established at Cincinnati, tendered me the Professorship
                            of Anatomy & Physiology in their University, the Agent guaranteeing me the Sum of $2500 per annum for four months
                            duty. The Proffer was advantageous but circumstances induced me to decline it. A short time thereafter, I was requested to
                            accept a Chair in the Medical Jefferson College of Philadelphia, the Professor of Anatomy (the
                            most lucrative Chair) in the most complimentary manner, proposing to give me up his Place, should I desire it. This offer
                            I likewise declined. More recently, one of the Professors, and other Inhabitants of Baltimore, have corresponded with me
                            for the purpose of knowing whether I would accept the vacant Chair of Anatomy in their
                            Institution, if elected. To this proposition I have returned for answer, that if chosen, I should
                                not feel at liberty to refuse; but, at the same time, I declined becoming a Candidate. The matter rests in this
                            Situation & will continue to do so until the commencement of June, when the Election will take place.
                        As I am making no personal exertions for the office, I shall probably not be appointed to it; but I have not
                            considered it right to withhold from you the circumstances as they now exist, whatever may be their issue. I have many
                            fears that this Mountain Air, which, as you know, is proverbially rheumatic, does not entirely agree with Mrs. Dunglison’s
                            health; and this dread makes me disposed to embrace any offer, which may be sufficiently advantageous; much as I shall
                            regret my disconnection from a University, in the prosperity of which I have ever felt the warmest & most zealous
                            interest.
                        My "New Dictionary of Medical Science and Literature" is, I presume, in the Press.
                            It was sent to Boston a month ago, and I hope has arrived safe.
                        May I beg your attention to an article, which I wrote, in Mr Walsh’s Review, on the Subject of Longevity. It
                            is in the 16th. Number; and, also, to one, which will probably appear in the June Number, on College
                                Education & Discipline. In it I have made the University of Virginia prominent; too much so, perhaps, for
                            Mr. Walsh, who is, as you know, Trustee of one on the old System. As he has requested the Essay, however, I trust he will
                            insert it. Some of our regulations I have ventured to canvass; and have made Suggestions which I hope may meet with your
                            approbation. Should they not do so, I shall consider them of doubtful orthodoxy.
                        Mrs. Dunglison unites with me in most respectful regards to Mrs Madison; and have the goodness to believe me,
                            dear Sir, Most faithfully & respectfully, Your obedient & obliged Servant,
                        
                        
                            
                                Robley Dunglison
                            
                        
                    